Citation Nr: 0706243	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1958 to May 1965.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.     


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected disabilities have not rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a TDIU.  In the interest of clarity, 
the Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in January 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the elements comprising his claim and the evidence needed 
to substantiate the claim.  This letter requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And this 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  Id.  

The Board notes two deficiencies with VCAA notification, 
however.  First, VA issued the notification letter to the 
veteran after the initial adjudication of his claim in 
February 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  And second, VA 
did not notify the veteran of effective dates for the award 
of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The veteran cannot incur 
prejudice from the late notice because VA, in accordance with 
Mayfield, readjudicated the veteran's claim in the April 2005 
Statement of the Case.  See Mayfield, 444 F.3d 1328.  And the 
veteran cannot incur prejudice from the lack of notice 
regarding effective dates because, as will be noted below, 
the veteran's TDIU claim will be denied and no effective date 
will be assigned here.  

As such, the veteran has not been negatively affected by the 
late and incomplete notice here.  In sum, the Board finds 
that VA satisfied VCAA notification requirements in this 
matter.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations and medical opinions for his 
claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
service-connected disorders disable him to such an extent 
that he is currently unemployable.  The Board disagrees with 
his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is 
service-connected for three disorders - a bilateral hearing 
loss disability rated as 70 percent disabling, a tinnitus 
disorder rated as 10 percent disabling, and a skin disorder 
of the feet rated as 10 percent disabling (the veteran has 
not contended that his skin disorder causes him 
unemployability).  As one of these disorders is rated as at 
least 60 percent disabling, the veteran would be eligible for 
a TDIU if the record contained competent medical evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  But here, the preponderance of the 
medical evidence indicates the opposite, that his service-
connected disabilities do not cause him inability to secure 
or follow substantially gainful employment.    

The relevant medical evidence of record addressing the 
veteran's TDIU claim consists of a May 2005 treatment note 
from the veteran's primary care physician, a March 2005 VA 
compensation examination report and opinion, a February 2004 
opinion by the veteran's treating audiologist, a January 2002 
VA compensation examination report and opinion, an October 
1993 private medical opinion, and medical records and reports 
from the Social Security Administration (SSA).  

VA provided the veteran with compensation examination and 
opinion in March 2005.  The examiner indicated review of the 
claims file and noted the veteran's severe hearing loss 
disorder and tinnitus.  But this examiner found that the 
veteran's disorders did not preclude the veteran from working 
in non-mechanical professions.  Another opinion, dated in 
February 2004, concluded similarly.  The veteran's treating 
VA audiologist stated that the veteran's hearing loss was 
severe and therefore precluded him from certain types of 
work.  But he also found that the veteran was nevertheless 
capable of engaging in other forms of substantially gainful 
employment.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. §§ 
3.321(b), 4.16(b).  

These opinions are consistent with other opinions of record 
regarding the veteran's unemployability.  In January 2002, a 
VA compensation examiner providing the veteran with a general 
medical evaluation found the veteran unemployable due to 
nonservice-connected back and heart disorders, not his 
service-connected hearing-related disorders.  And in a 
private October 1993 medical opinion, a private medical 
examiner found the veteran permanently disabled due to 
orthopedic and neurological disorders related to civilian 
employment.  In April 1995, SSA found the veteran disabled 
due to these disorders.    

The Board has closely reviewed a May 2005 VA treatment report 
of record (the veteran submitted an additional copy of this 
report during his November 2005 Board hearing).  In it, the 
veteran's treating primary care physician stated "[w]e think 
it will be hard for [the veteran] to perform the duty which 
would involve communication and vision and prolong standing 
and heavy machinery work and heavy lifting."  

The Board finds this opinion supportive of the veteran 
insofar as it reiterates the veteran's unemployability in 
certain respects.  But the Board finds it insufficient to 
counter the March 2005 and February 2004 VA opinions of 
record which clearly indicate that the veteran, despite his 
service-connected disabilities, is still capable of 
substantially gainful employment.  The May 2005 report does 
not counter the earlier findings by stating expressly that 
the veteran is not capable of substantially gainful 
employment.  And it is of limited probative value, as it is 
rendered without review of the claims file, and is based on 
the veteran's history.  

As such, the medical evidence of record preponderates against 
the veteran's claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail - to deny a claim on its merits, the 
preponderance of the evidence must be against the claim).  
The benefit-of-the-doubt rule does not apply here, therefore.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


